Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanyingQuarterly Report on Form 10-K of The Golf Alliance Corporation, for theperiod ending July 31, 2008, I, John Fahlberg, ChiefExecutive Officer andChief Financial Officer of The Golf Alliance Corporation hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.
